Title: Elizabeth Smith Shaw to Abigail Adams, 31 December 1792
From: Shaw, Elizabeth Smith
To: Adams, Abigail


My Dear Sister—
Haverhill Dec. 31. 1792
I wish I could be satisfied, & know what is my duty towards my William, & Abigail, I could then feel easy, & cheerful— To day is the last day for our inoculation for the small-Pox— There is an hospital about half a mile above our house The people are passing, & repassing every hour of the Day, & I cannot think William secure & yet I am fearful of his going in the winter— I thought we were determined to let them both go, but there is so many things in the way that I believe it will be omitted— I have been hoping the town would permit the hospital to be continued till in the spring—but they have had a meeting & will not allow it— they say it has been 500 Dollors mischeif to us alreaddy— Winter here, is our harvest in Trade—
You cannot conceive how much I have suffered, I am perplexed—& distressed I fear they will never have so good a chance again— The two Doctors take turns in tarrying with them the whole time— 46 come out to Day & tomorrow & Mr Shaw think there was never a Class that did better, though he is very averse to his own Children going in— The Class has suffered terribly with the cold—but their symtoms have none of them been dangerous in the least—
enough of the small pox—I am almost crazed with it— But out of the abundance of the heart, I find the hand will write—
However my Mind has been absorbed it has not been so much so, as not to be anxious for you, & my Countries welfare
I looked with eargerness into every newspaper & am happy to find that my fellow ctitizens were wise—that they understood the things that belong to their peace, though many falsehoods, & misrepresentations have been invented to blind, & hide them from thier Eyes—
I know the unaimity which appeared in the votes, must give my Brother & you more pleasure on the account of the approbation, gratitude—& respect they discovered, than on any private Emolument arising from the Station—
Notwithstanding what you have said, I cannot but hope to see you here— We shall all think it a pleasure to make you warm, & comfortable— Our high ground & clear northwest winds will brace your nerves, & restore your health—
Whenever you may chance to see the sensible Menander, please to tell him that since he is so great an advocate for the Theatre, there are many friends in Haverhill, who would wish to see him act his part here— If in the Character of a conscious Lover, I will not be angry— any Character which he may think proper to assume will please—for some can please in all but in none can he please your Sister more than in that, of an affectionate Nephew—
May the close of this, & every succeding year find you surrouned with every circumstance of Felicity, is the wish of your ever / grateful Sister
Elizabeth Shaw
PS I have not time to write to Sister Cranch now— please to give my Love to all—
